EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 18-21 directed to a mission request client and mission request coordinating engine non-elected without traverse.  Accordingly, claims 18-21 have been cancelled.

The application has been amended as follows: 
Cancel claims 18-21

In claim 1, in line 4 of the clause that states “wherein said middleware comprises a replication subtask component named…… in the collective of interconnected notes”  replace “notes” with the word “nodes”

In claim 1, on page 3, lines 1-4 the edit the newly added limitations as follows: “wherein each subtask further comprises work breakdown structure subtask interdependencies;
wherein subtask execution priority is granted to the subtask with [a greatest number of the work breakdown structure subtask interdependencies
wherein said extended mobile grid is dynamically scalable during a course of the 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims in the application are deemed to be directed to a nonobvious improvement over the invention published in 2018/0107525 . The claims comprise replication subtask component determines a degree of replication at the one or more additional nodes, wherein said determination of the degree of replication are made by the checkpoint assisted speculative execution which comprises functionality to support resource-aware variable approximate checkpointing and resource-aware approximate speculative replication; 
wherein each subtask further comprises work breakdown structure subtask interdependencies; wherein subtask execution priority is granted to subtasks with a greatest number of the work breakdown structure subtask interdependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UZMA . ALAM
Primary Examiner
Art Unit 2457



/UZMA ALAM/Primary Examiner, Art Unit 2457